Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald David Jones appeals the district court’s order dismissing his constitutional, civil rights, and discrimination claims against Liberty University, and declining to exercise supplemental jurisdiction over Jones’ state law fraud claim. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Jones v. Liberty Univ., No. 6:16-cv-00016-NKM (W.D. Va. June 17, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED